    Case 1:20-cv-01193-RJJ-SJB ECF No. 1, PageID.1 Filed 12/07/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

LAURA EWING-LOFTON,

             Plaintiff,                           Kent County Case No.
                                                  20-08192-NO
v

BLOOMIN’ BRANDS, INC. d/b/a
OUTBACK STEAKHOUSE,

             Defendant.

CHRISTOPHER J. TRAINOR (P42449)            DAVID J. YATES (P49405)
THOMAS F. NORTON (P45525)                  ERIC P. CONN (P64500)
CHRISTOPHER TRAINOR &                      STEPHANIE B. BURNSTEIN (P78800)
ASSOCIATES                                 SEGAL McCAMBRIDGE SINGER &
Attorneys for Plaintiff                    MAHONEY
9750 Highland Road                         Attorneys for Defendant
White Lake, MI 48386                       29100 Northwestern Highway, Ste. 240
(248) 886-8650                             Southfield, MI 48034
                                           (248) 994-0060 (248) 994-0061 [Fax]
                                           dyates@smsm.com econn@smsm.com
                                           sburnstein@smsm.com

                           NOTICE OF REMOVAL

TO: United States District Court - Western District of Michigan
    Kent County Circuit Court
    Counsel of Record

       NOW COMES Defendant, Bloomin’ Brands, Inc. d/b/a Outback Steakhouse,

by and through its attorneys, David J. Yates, Eric P. Conn, Stephanie B. Burnstein

and Segal McCambridge Singer & Mahoney and hereby removes this action and

give Notice to this Honorable Court of the Removal of this Action from the Circuit
  Case 1:20-cv-01193-RJJ-SJB ECF No. 1, PageID.2 Filed 12/07/20 Page 2 of 6




Court of the State of Michigan, County of Kent, to the United States District Court

for the Western District of Michigan, and respectfully states under this Court as

follows:

      1.     That Bloomin’ Brands, Inc. d/b/a Outback Steakhouse is a Defendant

in a civil action brought against it in the Circuit Court for the County of Kent, State

of Michigan, entitled Laura Ewing-Lofton v. Bloomin’ Brands, Inc. d/b/a Outback

Steakhouse, Case No. 20-08192-NO, and that a copy of the Complaint is attached

hereto and constitute all process and pleadings served upon Petitioner in such action

(Exhibit A). No other proceedings have taken place in the Circuit Court for the

County of Kent.

      2.     That the above captioned matter is a civil action over which this Court

has original jurisdiction on the provisions of Title 28 United States Code, USC

Section 1332, and is one which may be removed to this Court by the Petitioners,

Defendant herein, pursuant to the provisions of Title 28 United States Code, Section

1441, that it is a civil action, wherein the matter in controversy will allegedly exceed

the sum or value of $75,000.00 exclusive of costs, attorney fees, and statutory

interest, according to the allegations in the Complaint and it is between citizens of

different states, as more fully identified as follows:




                                           2
  Case 1:20-cv-01193-RJJ-SJB ECF No. 1, PageID.3 Filed 12/07/20 Page 3 of 6




             a.     Defendant, Bloomin’ Brands, Inc. d/b/a Outback Steakhouse, is

                    a Florida corporation with its principle place of business in

                    Florida;

             b.     Plaintiff is a citizen of the State of Michigan.

      3.     That in particularity based on the necessary implications of Plaintiff’s

Complaint, this matter in controversy allegedly exceeds the sum or value of

$75,000.00 exclusive of costs, attorney fees and statutory interest demanded in that

the Plaintiff seeks damages for personal injury arising out of injuries allegedly

incurred in a slip and fall accident dated March 17, 2019. Plaintiff has alleged

injuries to right hip and right shoulder and other economic and non-economic

damages, including wage loss claim, which may arise in this matter. Plaintiff has

further advised Defendant that her damages exceed $75,000.

      4.     That this Petition is filed in a timely and proper manner in as much as

service of process upon Bloomin’ Brands, Inc. d/b/a Outback Steakhouse was made

by certified mail on November 16, 2020, and the original Petition for Removal was

filed within thirty (30) days thereof.

      5.     Plaintiff’s counsel refuses to stipulate that damages are less than

$75,000.

      6.     Plaintiff’s counsel does not oppose Federal Court jurisdiction.




                                           3
  Case 1:20-cv-01193-RJJ-SJB ECF No. 1, PageID.4 Filed 12/07/20 Page 4 of 6




      7.    Attached as Exhibit B is a verification of the facts and circumstances

set forth in this demand for removal.

      THEREFORE, Defendant, Bloomin’ Brands, Inc. d/b/a Outback Steakhouse,

gives Notice that the above Action now pending against it in the Circuit Court for

the County of Kent, State of Michigan, is removed therefrom to this Court.

                                        SEGAL McCAMBRIDGE SINGER &
                                        MAHONEY


                                        By /s/ David J. Yates
                                          DAVID J. YATES (P49405)
                                          ERIC P. CONN (P64500)
                                          STEPHANIE B. BURNSTEIN (P78800)
                                          Attorneys for Defendant
                                          29100 Northwestern Highway, Ste. 240
                                          Southfield, MI 48034
                                          (248) 994-0060



Dated: December 7, 2020




                                          4
    Case 1:20-cv-01193-RJJ-SJB ECF No. 1, PageID.5 Filed 12/07/20 Page 5 of 6




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

LAURA EWING-LOFTON,

             Plaintiff,                             Kent County Case No.
                                                          20-08192-NO
v

BLOOMIN’ BRANDS, INC. d/b/a
OUTBACK STEAKHOUSE,

             Defendant.

CHRISTOPHER J. TRAINOR (P42449)               DAVID J. YATES (P49405)
THOMAS F. NORTON (P45525)                     ERIC P. CONN (P64500)
CHRISTOPHER TRAINOR &                         STEPHANIE B. BURNSTEIN (P78800)
ASSOCIATES                                    SEGAL McCAMBRIDGE SINGER &
Attorneys for Plaintiff                       MAHONEY
9750 Highland Road                            Attorneys for Defendant
White Lake, MI 48386                          29100 Northwestern Highway, Ste. 240
(248) 886-8650                                Southfield, MI 48034
                                              (248) 994-0060 (248) 994-0061 [Fax]
                                              dyates@smsm.com econn@smsm.com
                                              sburnstein@smsm.com

                          CERTIFICATE OF SERVICE
       I hereby certify that on December 7, 2020, a copy of the foregoing Notice of
Removal was filed and served electronically via the Court’s electronic filing system
(or, to the extent such service could not be accomplished because the recipients are
not yet registered for electronic service, via first-class U.S. Mail, postage prepaid)
to the following parties and counsel:
             Christopher J. Trainor
             Thomas F. Norton
             Christopher Trainor & Associates
             9750 Highland Road
             White Lake, MI 48386


                                          5
Case 1:20-cv-01193-RJJ-SJB ECF No. 1, PageID.6 Filed 12/07/20 Page 6 of 6




         Clerk of the Court
         Kent County Circuit Court
         180 Ottawa Ave. NW.
         Grand Rapids, MI 48386


                                 /s/ Robyn A. Goldberg




                                     6
